      Case 3:19-cr-01850-AJB Document 4 Filed 05/09/19 PageID.21 Page 1 of 3




 1 Robert S. Brewer, Jr.
   United States Attorney
 2 JOHN N. PARMLEY
   Assistant United States Attorney
 3 California State Bar No. 178885
   United States Attorney’s Office
 4 880 Front Street, Room 6293
   San Diego, California 92101-8893
 5 Telephone: (619) 546-7957
   Email: John.Parmley@usdoj.gov
 6
   Attorneys for Plaintiff
 7 UNITED STATES OF AMERICA

 8
 9                        UNITED STATES DISTRICT COURT

10                      SOUTHERN DISTRICT OF CALIFORNIA

11   UNITED STATES OF AMERICA,              Case No.: 19MJ1900-KSC

12             Plaintiff,

13        v.                                NOTICE OF APPEARANCE

14   JOHN TIMOTHY EARNEST,

15             Defendant.

16

17       TO THE CLERK OF COURT AND ALL PARTIES OF RECORD

18       I, the undersigned attorney, enter my appearance as lead counsel

19 for the United States in the above-captioned case.          I certify that I

20 am admitted to practice in this court or authorized to practice under

21 CivLR 83.3.c.3-4.

22       The following government attorneys (who are admitted to practice

23 in this court or authorized to practice under CivLR 83.3.c.3-4) are

24 also associated with this case, should be listed as lead counsel for

25 CM/ECF purposes, and should receive all Notices of Electronic Filings

26 relating to activity in this case:

27             Name

28
      Case 3:19-cr-01850-AJB Document 4 Filed 05/09/19 PageID.22 Page 2 of 3



 1      Effective this date, the following attorneys are no longer

 2 associated with this case and should not receive any further Notices

 3 of Electronic Filings relating to activity in this case (if the

 4 generic “U.S. Attorney CR” is still listed as active in this case in

 5 CM/ECF, please terminate this association):

 6            Name

 7            None.

 8

 9      Please feel free to call me if you have any questions about this

10 notice.

11      DATED: May 9, 2019.

12                                    Respectfully submitted,

13                                    Robert S. Brewer, Jr.
                                      United States Attorney
14
                                      s/ JOHN N. PARMLEY
15                                    JOHN N. PARMLEY
                                      Assistant U.S. Attorney
16                                    Attorneys for Plaintiff
                                      United States of America
17

18
19

20

21

22

23

24

25

26

27

28

                                         2
      Case 3:19-cr-01850-AJB Document 4 Filed 05/09/19 PageID.23 Page 3 of 3



 1                        UNITED STATES DISTRICT COURT

 2                      SOUTHERN DISTRICT OF CALIFORNIA

 3   UNITED STATES OF AMERICA,               Case No.: 19MJ1900-KSC

 4             Plaintiff,

 5        v.                                 CERTIFICATE OF SERVICE

 6   JOHN TIMOTHY EARNEST,

 7             Defendant.

 8

 9

10       I, the undersigned declare under penalty of perjury, that I am

11 over the age eighteen years and I am not a party to the above-entitled

12 action; that I served the following document: Notice of Appearance,

13 in the following manner: by electronically filing with the U.S.

14 District Court for the Southern District of California using its ECF

15 System.

16       Dated: May 9, 2019.
17
                                      Robert S. Brewer, Jr.
18                                    United States Attorney

19                                    s/ JOHN N. PARMLEY
                                      JOHN N. PARMLEY
20                                    Assistant U.S. Attorney
                                      Attorneys for Plaintiff
21                                    United States of America

22

23

24

25

26

27

28

                                         3
